Judgment of Special Term and judgment of City Court reversed on the law and facts, with costs in all courts to the appellant, and judgment directed for plaintiff for the sum of $140 and interest, on the ground that as to the first cause of action the undisputed evidence shows complete performance by the plaintiff, the recovery, however, being limited to $100, the amount demanded in the complaint; and that as to the second cause of action, the evidence shows performance by the plaintiff for six months only and default by defendant after four months, leaving $40 owing and unpaid by defendant. • All concur. Present — Hubbs, P. J., Clark, Sears, Crouch and Taylor, JJ.